434 F.2d 1314
76 L.R.R.M. (BNA) 2256, 64 Lab.Cas.  P 11,387
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KELLER INDUSTRIES, INC., Respondent.
No. 25037.
United States Court of Appeals, Ninth Circuit.
Dec. 22, 1970.

On Petition to Enforce an Order of the National Labor Relations Board.
Russell J. Thomas, Jr.  (argued), Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Atty., Washington, D.C., Roy O. Hoffman, Director, N.L.R.B., San Francisco, Cal., for appellee.
Harrison C. Thompson, Jr.  (argued), Lucius M. Dyal, Jr., of Shackleford, Farrior, Stallings & Evans, Tampa, Fla., for appellee.
Before MERRILL, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
Our examination of the record in this case convinces us that the findings of the trial examiner adopted by the Board are supported by substantial evidence on the record considered as a whole.


2
The order of the Board will be enforced.